Citation Nr: 0203449	
Decision Date: 04/16/02    Archive Date: 04/26/02

DOCKET NO.  02-00 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for thoracolumbar 
strain, currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable evaluation for plantar 
fasciitis of the right foot.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from November 1995 to 
August 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, that denied an evaluation in excess of 
10 percent for the veteran's service-connected thoracolumbar 
strain and denied a compensable evaluation for his service-
connected plantar fasciitis of the right foot.


FINDINGS OF FACT

1.  Plantar fasciitis of the right foot is manifested by 
pain, without evidence of functional impairment.  

2.  Thoracolumbar strain is manifested by moderate limitation 
of motion.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
right plantar fasciitis have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.40. 4.45, 
4.71a, Diagnostic Code 5284 (2001).

2.  The schedular criteria for an evaluation of 20 percent 
for thoracolumbar strain have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.71a, Diagnostic Code 
5292 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim, but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

As far as the duty to notify, the veteran has been notified 
of the criteria pertaining to evaluating his back and foot 
disabilities in the April 2001 rating decision and January 
2002 Statement of the Case.  Furthermore, he was informed by 
a letter dated in September 2001 of the changes in the law 
pursuant to the VCAA. 

Regarding the duty to assist, the veteran said in an October 
2001 statement that he had not had any private medical 
treatment since separation from service, and that physical 
therapy records would be available at a later date, if 
needed.  He also said that he was entitled to a 20 percent 
evaluation for his back disability and that were he to be 
assigned a 20 percent evaluation, he would be inclined to 
withdraw his appeal.  Accordingly, the Board finds that the 
evidence of record is adequate to fairly decide the merits of 
this case and that the requirements of the VCAA have been 
sufficiently complied with despite the missing physical 
therapy records.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)); Bernard v. Brown, 4 Vet. App. 384 (1993). 

Factual Background

The veteran's service medical records reflect his complaints 
of arch pain in the right foot.  X-rays taken of the right 
foot in May 1997 were normal.  A Report of Medical history 
dated in August 1997 indicates that the veteran received 
treatment for chronic right plantar fasciitis.  There was 
also mention of a spinal protrusion at T-11; however a spinal 
X-ray was within normal limits.  The report noted that he had 
chronic back pain.

A VA examination was conducted in December 1997 at which time 
the veteran complained of pain in the arch of his right foot.  
He denied taking any medication or wearing arch supports or 
special shoes.  Examination findings revealed mild tenderness 
in the right plantar arch.  The remainder of the foot was 
nontender and nonswollen.  There was full flexion and 
extension of the toes, and the veteran walked with a normal 
gait.  The diagnosis was plantar fasciitis on the right foot.

Complaints at the December 1997 VA examination also included 
mid and lower back pain which occurred intermittently.  There 
was no radiating pain.  On examination, forward flexion was 
90 degrees and backward extension was 10 degrees.  Lateral 
flexion was 10 degrees bilaterally and rotation was 30 
degrees.  The thoracic spine was nontender.  The veteran was 
diagnosed as having chronic, recurrent, thoracolumbar strain.  

In a December 1997 rating decision, the RO granted service 
connection for a right foot disability and assigned a 
noncompensable evaluation.  The RO also granted service 
connection for a back disability and assigned a 10 percent 
evaluation.

During a VA examination in March 2000, the veteran complained 
of back pain which was worse after long hours of standing for 
extended periods.  He said that he worked as a manager for an 
appliance store and had 12-hour days at the end of which he 
felt pain in his back.  Findings revealed no paraspinal 
musclespasm or tenderness in the thoracolumbar area.  Forward 
flexion was 0 to 80 degrees, backward extension was 0 to 35 
degrees, lateral rotation was 0 to 45 degrees and lateral 
flexion was 0 to 35 degrees.  There was no evidence of easy 
fatigability, incoordination, and no additional loss of range 
of motion.  There was no weakened motion.  The examiner gave 
an impression of chronic thoracolumbar strain with range of 
motion as noted in the physical examination.  The joint was 
noted to be prone to flare-ups.  It was noted that the 
"Deluca criteria" had been applied.

In a March 2000 rating decision, the RO continued a 10 
percent evaluation for the veteran's thoracolumbar strain.

In February 2001, the veteran filed a claim for increased 
evaluations for his back and right foot disabilities.  He 
said that during the previous year he experienced an increase 
in the frequency and duration of flare-ups in pain on both 
body parts.  He expressed concern over his right foot which 
he said caused considerable pain in normal daily activity 
which he had to deal with during his leisure hours.  He said 
that the disability required constant attention by way of 
massage and flexing to lessen chronic cramping.  He requested 
a compensable evaluation for this disability.  In regard to 
his back, the veteran said that he had become aware of 
limitations of motion especially when bending forward and to 
the left.  He attributed this mainly to the fact that his 
previous employer required him to load and unload heavy 
appliances.  He said that the pain was constant throughout 
the day and led to discomfort at night.  

During a VA examination in February 2001, the veteran said 
that following service he worked at a job that required 
standing, lifting and pushing, and that after three and a 
half years at that job, he took on a sedentary job with a VA 
Regional Office.  He said that his right foot and low back 
disorders made him fit for sedentary work only.  He also said 
that the low back hurt all the time and that pain was felt in 
the low back only.  He added that the low back pain became 
worse on lateral flexion only, but not by forward flexion or 
backward extension.  He said that any right foot pain was 
felt in the sole of the foot at the arch only.  On 
examination, the veteran's gait was normal and his feet 
looked entirely normal, not flat.  The veteran was able to 
fully curl and extend the toes of both feet and the only 
physical findings that could be elicited was that of some 
tenderness on squeezing of the right mid foot.  The low back 
extended backward to 35 degrees and forward flexed to 90 
degrees.  Lateral flexion was to 15 degrees.  X-rays were not 
requested.  The examiner had no explanation for the veteran's 
right foot pain.  He said that the veteran was not examined 
in a state of increased activity and/or exacerbation and the 
examiner could make no comment on worsening with increased 
activity and/or exacerbation.  The diagnoses were chronic low 
back strain and right foot pain-cause unknown.  X-rays of 
both feet that were taken in 1997 were noted to be normal.

A VA outpatient record dated in October 2001 notes that the 
veteran had intense pain in the area of the thoracic spine 
that was made worse on breathing and physical activity such 
as mowing the lawn.  He denied taking any medication.  On 
examination, pain and spasms were noted in the right 
paraspinus muscles.  An assessment was given of chronic back 
pain; thoracic region.  Physical therapy was recommended.  In 
regard to the right foot, the veteran reported that the 
plantar fasciitis was recurrent and painful.  He was not 
using arch supports or any orthotics and was not aware of 
Achilles stretching exercises.  On examination, tenderness 
was found in the area of plantar fascia insertion at heal.  
He was given a diagnosis of plantar fasciitis; demonstrated 
exercises.  Heel inserts were recommended.

A VA examiner who examined the veteran in December 2001 said 
that the veteran's history had remained unchanged except that 
he reported that on low back motion he felt pain in the 
thoracic back.  On examination, there was no paravertebral 
tenderness to pressure and the low back demonstrated backward 
extension to 25 degrees, forward flexion to 60 degrees and 
lateral flexion to 15 degrees.  The right ankle demonstrated 
dorsiflexion to 20 degrees and plantar flexion to 40 degrees.  
The examiner said that the veteran had not been examined in a 
state of increased activity and/or worsening and he could 
make no comment on worsening with increased activity and/or 
worsening.  He provided a diagnosis of chronic thoracolumbar 
strain and right foot pain-cause unknown.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. §4.3 (2001).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance." 38 C.F.R. § 
4.40 (2001).  The regulations further provide that 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also to be considered.  Id; 38 C.F.R. § 4.45(f) (2001).  
Additionally, functional loss may be due to "pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion."  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

Right Foot Plantar Fasciitis

The RO assigned the veteran a noncompensable evaluation under 
38 C.F.R. § 4.71a, Diagnostic Code 5278, for claw foot (pes 
clavus), acquired.  Under this code, a noncompensable 
evaluation is warranted for a slight disability and a 10 
percent evaluation is warranted when the great toe is 
dorsiflexed, some limitation of dorsiflexion at the ankle, 
definite tenderness under metatarsal heads, bilaterally or 
unilaterally.  A 20 percent evaluation is warranted for all 
toes tending to dorsiflexion, limitation of dorsiflexion at 
ankle to right angle, shortened plantar fascia, and marked 
tenderness under metatarsal heads, bilaterally or 
unilaterally.

Findings at the December 1997 VA examination show that the 
veteran had full flexion and extension of the toes and walked 
with a normal gait.  There was some tenderness in the right 
plantar arch, but not under the metatarsal heads.  Similar 
findings were noted at VA's February 2001 examination where 
it was noted that the veteran had a normal gait and his feet 
looked entirely normal.  The veteran was able to fully curl 
and extend the toes and the only physical finding that could 
be elicited was that of some tenderness on squeezing of the 
right mid-foot.  In regard to limitation of dorsiflexion at 
the ankle, the veteran demonstrated normal ankle dorsiflexion 
to 20 degrees at a VA examination in December 2001.  See 
38 C.F.R. § 4.71, Plate II.  It is evident from these 
findings that a compensable rating under Code 5278 is not 
warranted since none of the criteria for a 10 percent 
evaluation have been met.  

The veteran's right plantar fasciitis may also be evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides 
for a 10 percent evaluation for foot injuries that are 
moderate.  A 20 percent evaluation requires moderately severe 
disability.  A 30 percent evaluation requires severe 
disability.  A 40 percent evaluation requires that the 
disability be so severe as to result in actual loss of use of 
the foot. 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

After careful consideration, the Board finds that a 
compensable evaluation of 10 percent is not warranted for 
right plantar fasciitis.  While right foot pain (cause 
unknown) was diagnosed at the December 2001 and February 2001 
VA examinations, there is no evidence that this causes 
abnormal ambulation.  The veteran's gait has been described 
as normal.  In this case, however, while the veteran 
complained of pain associated with the disability at issue, 
"a finding of functional loss due to pain must be 'supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 
Vet.App. 80, 85 (1997).  While the veteran subjectively 
complained of discomfort in the extremes of movement, the 
pathology and objective observations of the claimant's 
behavior do not satisfy the requirements for a higher 
evaluation.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not provide a basis for a higher rating.  A 
compensable rating is not merited.
 
Lastly, the application of an extraschedular rating is not 
warranted in this case as there is no objective evidence that 
the veteran's service-connected foot disability represents 
such an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular standards.  38 C.F.R. 
§ 3.321(b)(1).  At a VA examination in February 2001, the 
veteran said that he had taken on a sedentary job with a RO 
and that his foot (and back) disabilities prevented him from 
obtaining any other type of work.  He gave no indication that 
his foot disability has markedly interfered with his 
employment at the RO, or that such disability has resulted in 
frequent periods of hospitalizations.  Therefore, referral by 
the RO to the Director of VA's Compensation and Pension 
Service, under the above-cited regulation, is not required.  
Id; See also Bagwell v. Brown, 9 Vet. App. 337 (1996).


Thoracolumbar Strain

The veteran's thoracolumbar strain is currently evaluated 
under 38 C.F.R. § 4.71, Diagnostic Code 5292, for limitation 
of motion of the lumbar spine.  Under this code, a 10 percent 
evaluation is warranted for slight limitation of motion, a 20 
percent evaluation is warranted for moderate limitation of 
motion and a 40 percent evaluation is warranted for severe 
limitation of motion.

The veteran reports that his back disability has worsened in 
recent years and he has become aware of "limits in motion 
especially when bending forward and to the left".  Range of 
motion studies that were conducted over the years do in fact 
show worsening range of motion.  In this regard, at a VA 
examination in March 2000, the veteran demonstrated forward 
flexion from 0 to 80 degrees, backward extension from 0 to 35 
degrees, lateral rotation from 0 to 45 degrees and lateral 
flexion of 0 to 35 degrees.  These findings are consistent 
with slight disability.  Similarly, findings at a February 
2001 VA examination also revealed slight limitation of 
motion.  However, a more recent VA examination in December 
2001 revealed worsening limitation of motion.  Most notable 
are findings showing forward flexion to 60 degrees, back 
extension to 25 degrees and lateral flexion to 15 degrees.  
These findings reflect an increase in the veteran's 
limitation of motion and more nearly approximate a 20 percent 
evaluation for moderate limitation of motion.  

The 20 percent rating under Code 5292 does not rise to the 
next higher level of 40 percent based on functional loss 
since there is no evidence to substantiate such an increase.  
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5284; Deluca, 
supra.  In this regard, the examiners who performed the 
examinations in 2001 said that since the veteran had not been 
examined in a state of increased activity and/or 
exacerbation, they were unable to comment on any worsening 
with increased activity and/or exacerbation.  However, the 
examiner in 1997 did address this and concluded that there 
was no weakened movement, excessive fatigability or 
incoordination of the veteran's lumbar spine.  Aside from 
functional loss considerations, a 40 percent evaluation would 
also not be warranted on a strict schedular basis since, for 
the reasons already noted, the veteran's actual limitation of 
motion on backward extension and lateral flexion is more 
consistent with moderate rather than severe limitation of 
motion.  This is especially so when considering that the 
demonstrated forward flexion of 60 degrees in December 2001 
and 90 degrees in February 2001 represent slight limitation 
of motion.

A higher than 20 percent rating has also been considered 
under Code 5295 for lumbosacral strain.  Under this code, a 
40 percent rating is warranted for severe disability; with 
listing of whole spine to opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.72.  

X-rays taken of the veteran's spine in December 1997 were 
unremarkable and there is no evidence of listing of the whole 
spine to opposite side, positive Goldthwait's sign or marked 
limitation of forward bending in standing position.  In view 
of this evidence, the criteria for a 40 percent evaluation 
under Code 5295 have not been met.

By resolving all doubt in the veteran's favor, the 
preponderance of the evidence supports a 20 percent 
evaluation, and no more, under Code 5292 for moderate 
limitation of motion.  38 C.F.R. §§ 4.3, 4.71a, Diagnostic 
Code 5292 (2001).

Lastly, the application of an extraschedular rating is not 
warranted as there is no objective evidence that the 
veteran's service-connected back disability represents such 
an exceptional or unusual disability picture, with such 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular standards.  38 C.F.R. 
§ 3.321(b)(1).  At a VA examination in February 2001, the 
veteran said that he had taken on a sedentary job with a RO 
and that his back (and foot) disabilities prevented him from 
obtaining any other type of work.  He gave no indication that 
his back disability has markedly interfered with his 
employment at the RO, or that such disability has resulted in 
frequent periods of hospitalizations.  Therefore, referral by 
the RO to the Director of VA's Compensation and Pension 
Service, under the above-cited regulation, is not required.  
Id; See also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A Compensable evaluation of 10 percent for bilateral plantar 
fasciitis is denied.

An evaluation of 20 percent for thoracolumbar strain is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

